475 S.E.2d 610 (1996)
267 Ga. 92
MILLER
v.
The STATE.
No. S96A0927.
Supreme Court of Georgia.
September 9, 1996.
D. Duston Tapley, Jr., Vidalia, for Tyrone V. Miller.
Richard A. Malone, Dist. Atty., Swainsboro, Michael J. Bowers, Atty. Gen., Beth Attaway, Asst. Atty. Gen., Department of Law, Atlanta, for the State.
HINES, Justice.
A Toombs County jury found Tyrone V. Miller guilty of malice murder for the fatal shooting of Cornelius Johnson, and he was sentenced to life in prison[1]. We affirm.
*611 The evidence viewed in favor of the verdict established that on the evening of February 11, 1995, Miller and several of his friends went to a nightclub in Vidalia. Miller's friend, Blair, and the victim, Johnson, began to fight. As Blair and Johnson were struggling on the floor, Miller walked over to the men, drew a handgun from his trousers, and fired four shots at Johnson, fatally wounding him. Two days after the murder, Miller gave police a videotaped statement in which he admitted shooting the victim, that he had done so without a reason, and that the murder weapon was in a dresser drawer at his mother's house. The weapon was recovered during a subsequent search of the home.
1. The evidence was sufficient for a rational trier of fact to find Miller guilty of the malice murder of Johnson beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
2. Miller's sole challenge is that statements made by the district attorney in closing argument improperly characterized facts not in evidence and the role of the jury, violated the right of confrontation, and were prejudicial and improper so as to constitute reversible error.[2] However, the record shows that Miller failed to object to the comments during or after closing argument. Thus, he is precluded from review of the remarks on appeal. A defendant must object to the alleged impropriety at the time it occurs in order to afford the trial court the opportunity to take remedial action. Isaac v. State, 263 Ga. 872, 874(4)(a), 440 S.E.2d 175 (1994).
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The killing occurred on February 11, 1995. Miller was indicted for malice murder in connection with the crime on June 13, 1995. He was tried on August 28-30, 1995. The jury found Miller guilty of malice murder on August 30, 1995, and on that day he was sentenced to life imprisonment. Miller filed a motion for new trial on September 28, 1995, and the motion was denied on December 7, 1995. Miller filed his notice of appeal on January 8, 1996, and the case was docketed in this Court on March 5, 1996. The appeal was submitted for decision without oral argument on April 29, 1996.
[2]  In discussing the conduct of two investigating officers in the case, the district attorney said, "[t]he people of this community are demanding that the law enforcement authorities stop this type of senseless violence." He later stated that "[p]eople of Toombs County demand that no one get away with murder in these senseless type violent shootings here."